SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

834
CA 13-00382
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


APRIL WALRADT, PLAINTIFF-APPELLANT,

                     V                                             ORDER

BATAVIA FAMILY DENTAL AND STEVEN
SOKOLOVSKIY, D.D.S., DEFENDANTS-RESPONDENTS.


CHRISTINA A. AGOLA, PLLC, ROCHESTER (RYAN C. WOODWORTH OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HARRIS BEACH PLLC, PITTSFORD (SCOTT D. PIPER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Genesee County (Robert
C. Noonan, A.J.), entered June 15, 2012. The order granted the motion
of defendants for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court